Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Objection to drawings has been withdrawn in response to amended drawings submitted on 10/3/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being anticipated by Burger (US Publication No. 20180212793) in view of Kaag (US Publication No. 20180254916).

For claim 1: Burger teaches: A method of commissioning a lighting control system via a mobile device ([0002], disclosing a commissioning device for commissioning building technology devices (after their installation in a building) and in particular operating devices for lighting means and a method for operating the commissioning device. [0009], disclosing commissioning device can be a communication terminal, e.g. a Smartphone or tablet, hence mobile), the method comprising: 

determining a position of the mobile device within a physical location ([0015], disclosing commissioning device can be configured to determine an absolute position, an orientation of the commissioning device, evaluate an output of the positioning sensor and/or is configured to associate the associated information with an absolute position. [0025], disclosing commissioning device in particular is configured with other sensors such as an orientation sensor, a sensor for obtaining a geographical information(GPS)); 

adjusting an orientation of the mobile device such that a camera of the mobile device is pointed towards a lighting fixture in the physical location ([0027] and figure 1, disclosing commissioning device with optical sensor 2 is directed to a number of building technology devices 3. An area 4 observed by the optical sensor 2 is illustrated by the broken line circle. Although adjusting the orientation is not explicitly disclosed, it has to be adjusted such that the camera is pointed towards the devices 3); 

capturing an image on the camera, wherein the image includes the lighting fixture ([0027] and figure 1, disclosing commissioning device comprising optical sensor and it observes building technology devices. And sensor hence can be a 3d camera with two or more lenses with a separate image sensor element or (digital or electronic) film frame for each lens);

determining, based on the image, a location of the autonomous mobile device relative to the lighting fixture ([0029], disclosing commissioning device 1 comprises the at least one processing unit P which alone or together with an image processing software computes a spatial position of a building technology device 3 by processing the produced spatial images and by evaluating the spatial information. In Particular, processing unit P and/or the image processing software evaluates the three dimensional information contained in the images obtained by the optical sensor 2. The software also assigns or matches the position of each building technology device 3 in the obtained images to e.g. a position based on a local reference point or geographical positioning. [0015], disclosing 

determining floor plan data for the lighting fixture, wherein the floor plan data comprises a floor plan identifier of the lighting fixture ([0030], disclosing the determined position of a building technology device can be matched to a position in a building or floor plan electronically available. The position in floor plan is floor plan identifier. [0042], disclosing when entering a room for taking an image of the building technology devices 3 with the commissioning device 1, on a digital map 8 the associated positions “pos” of the building technology devices 3 can be marked such that the image taken from the room can be associated with a digital building map. [0031], disclosing after the commissioning 

receiving, via the autonomous mobile device, a unique identifier of a lighting control device ([0033], disclosing optical sensor 2 of the commissioning device 1 captures an image of the building technology devices 3 to be commissioned. The commissioning device 1 also processes optical communication signals 7 issued or generated by the building technology devices 3. [0019], disclosing processing unit processes the optical communication signals received from the building technology device in order to obtain information identifying the building technology device); and 

automatically associating the unique identifier of the lighting control device with the floor plan identifier based on the location of the autonomous mobile device ([0008], disclosing processing unit is configured to compute a spatial position of the building technology device by processing the produced spatial images and by evaluating the spatial information, wherein the at least one processing unit is configured to process the optical communication signals received from the building technology device in order to obtain information identifying the building technology device, and wherein the at least one processing unit is configured to associate the computed spatial position of the building technology device with the processed visual signals).



Kaag teaches of an autonomous commissioning device ([0021], disclosing commissioning device is an autonomous vehicle).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to make the mobile commissioning device as an autonomous device as taught by Kaag to reduce manual interaction with the device.

For claim 2, Burger modified through Kaag teaches: The method of claim 1, wherein the location is within an area of a building (Burger, [0027], and figure 1, disclosing building technology devices can be arranges on ceiling. Ceiling is inside an area of a building).

For claim 3, Burger modified through Kaag teaches: The method of claim 1, further comprising moving the autonomous mobile device to the position within the location without the use of input from a user (as explained in claim 1, Burger modified through Kaag teaches of an autonomous mobile device to reduce manual interaction with the device. Therefore it will autonomously move and position itself without use of input from user. Kaag, [0021], disclosing commissioning device is an autonomous vehicle: see also claim 1 for modification of autonomous mobile device).

For claim 4, Burger modified through Kaag teaches: The method of claim 1, wherein the position is automatically determined using a real-time locating system ([0038], disclosing commissioning device 1 may also extract information from the optical communication signals 7 in real-time while taking a picture of building technology device 3 and being exposed to the optical communication signals 7 issued by the building technology device 3. [0008], disclosing processing unit is configured to compute a spatial position of the building technology device by processing the produced spatial images and by evaluating the spatial information, wherein the at least one processing unit is configured to process the optical communication signals received from the building technology device in order to obtain information identifying the building technology device, and wherein the at least one processing unit is configured to associate the computed spatial position of the building technology device with the processed visual signals).

For claim 5, modified Burger modified through Kaag teaches: The method of claim 1, 

Burger does not disclose: wherein the orientation is adjusted by the autonomous mobile device without input from a user.

However as explained in claim 1, modification through Kaag eliminates user interaction with the commissioning device (Kaag, [0021], disclosing commissioning device is an autonomous vehicle. As the device is autonomous it does not require user input to travel).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to enable adjustment of orientation without requiring input from user to further eliminate user interaction need and enhance autonomous function.

For claim 9, modified Burger teaches: The method of claim 1, wherein the orientation is determined based on information from at least one sensor of the autonomous mobile device ([0025], disclosing commissioning device in particular is configured with other sensors such as an orientation sensor).

Burger does not explicitly disclose that orientation sensor is a gyroscope.

Kaag reaches commissioning device to use gyroscope and acceleration sensor.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to integrate a gyroscope to determine orientation of mobile device as taught by Kaag to accurately detect orientation of mobile device.

For claim 14, modified Burger teaches: The method of claim 1, wherein the unique identifier of the lighting control device is received via visible light communication (VLC) signals ([0032], disclosing optical communication signals such as VLC (visual 

For claim 16, modified Burger teaches: The method of claim 1, further comprising sending a digital message that comprises control instructions configured to control the lighting control device, and wherein the digital message comprises at least one of the unique identifier or the floor plan identifier ([0003], disclosing associating a physical position of an installed building technology device with a logical (e.g. bus or network) address thereof is an essential step during the installation and setup of an intelligent lighting system, for example a light management system. Although not explicitly recited that a message comprising control instructions are sent to control lighting control device, light management system has to send control instructions to lighting control device in order to control it, furthermore light management system has to utilize unique identifier to control desired lighting control device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No.  20180212793) in view of Kaag (US Publication No. 20180254916) and Kim (US Publication No. 20130118528).
For claim 8, modified Burger teaches: The method of claim 1, 

Burger teaches spatial information through an image ([0008], disclosing a 3D camera, configured to obtain images containing spatial information of three dimensions).



Kim teaches determining orientation based on at least two predefined objects within an image([0068-0072] and figure 4, disclosing feature map generator 130 may extract a plurality of feature points from a ceiling image acquired by the capturer 110 to generate a feature map. The feature map may include feature points uniformly measured in the surrounding environment. In figure 4, a ceiling image 200 may include, for example, sub-images of a chandelier 210, a fluorescent lamp 220, and a corner 230, which are distinguished from other positions. After feature points are marked at such sub-images, the robot cleaner 1 may find the same feature points as the marked feature points from a captured image during movement to determine the pose. Chandelier, fluorescent lamp and corner are 3 distinct objects. [0003-0007], disclosing a robot cleaner that vacuum cleaning action and travels in an environment and about collision with obstacles, hence an autonomous body).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to determine orientation based on at least two predefined objects as taught by Kim to reduce chances of determining incorrect position. Thereby increasing position detection accuracy.

Claim 6, 7, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No  20180212793) in view of Kaag (US Publication No. 20180254916) and Baker (US Publication No. 20170041886)

For claim 6, modified Burger teaches: The method of claim 1, 

Burger further teaches: wherein the orientation is determined automatically ([0015], disclosing commissioning device can be configured to determine an absolute position, an orientation of the commissioning device).

However Burger does not explicitly disclose determining orientation information from image of lighting fixture.

Baker teaches determining position of image capturing body ([0087], disclosing location information may include images captured by the camera 120 that may indicate the location of the network device 118. The images captured by the camera 120 may be part of a video or series of photos that may indicate a location of the network device 118. The network device 118 may recognize the location, or relative location, of the user based on the images. [0088] and figure 1, disclosing physical location icon 128 may be generated from the location information and may be displayed on the user interface 122 of the network device 118. The physical location icon 128 may provide a user with an indication of the location of the network device 118 relative to the lighting fixtures in the room 126. [0070], disclosing network device 118 and/or the system controller may determine when the lighting level of a 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to determine orientation information through captured image of ceiling as taught by Baker to eliminate additional cameras being used for determining orientation information. Thereby simplifying the art.

For claim 7, modified Burger teaches: The method of claim 6, 

Modified Burger further teaches: wherein the predefined objects within the image comprise at least one of the corners of a room, lighting fixtures (as explained in claim 6, feature points of lighting fixtures are utilized to determine position and pose of commissioning device through teaching of Baker), or windows.

For claim 10, modified Burger teaches: The method of claim 1, 

Burger teaches of a floor plan of lighting fixtures ([0030], disclosing the determined position of a building technology device can be matched to a position in a building or floor plan electronically available. [0042], disclosing when entering a room for taking an image of the building technology devices 3 with the commissioning device 1, on a digital map 8 the associated positions “pos” of the building technology devices 3 can be marked such that the 

However Burger does not explicitly disclose: wherein the floor plan data comprises at least one of “an icon representing a physical location of the lighting fixture, a representation of a connection between the lighting control device and another device, or a group identifier that indicates a group of lighting control devices that may be controlled together”.

Baker teaches: wherein the floor plan data comprises at least one of an icon representing a physical location of the lighting fixture([0083] and figure 1, disclosing floor plan 124 may include one or more icons, such as the icon 130 that may represent the physical location of lighting fixtures, such as the lighting fixture 108. Under BRI, only one floor plan data type is required), a representation of a connection between the lighting control device and another device, or a group identifier that indicates a group of lighting control devices that may be controlled together. 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to generate floor plan data comprising of an icon representing a physical location of the lighting fixture as taught by Baker to make the floor plan easy to visually comprehend by a user at time of commissioning and/or validation.

For claim 11, modified Burger teaches: The method of claim 1, 

Burger does not disclose: wherein determining the floor plan data comprises “mapping a position of one or more objects within the location relative to a predetermined point”.

Baker teaches determining the floor plan data comprises mapping a position of one or more objects within the location relative to a predetermined point ([0083], disclosing floor plan may show the locations of the lighting fixtures as they relate to one another (e.g., the relative positions of the lighting fixtures. Mapping a first lighting fixture to show its location relative to another fixture is mapping position of first lighting fixture relative to predetermined point).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to determine floor plan data comprises mapping a position of one or more objects within the location relative to a predetermined point as taught by Baker to make easy to visually comprehend by a user.

For claim 15, modified Burger teaches: The method of claim 1, 

Burger teaches of commissioning device to send RF signal ([0046], disclosing commissioning device 1 sends out e.g. a wireless or radio signal, which puts the building technology devices 3 receiving the signal into a commissioning mode in which they start emitting modulated light for optical communication)

However Burger does not disclose: wherein the unique identifier of the lighting control device is received via RF signals.

Baker teaches wherein the unique identifier of the lighting control device is received via RF signals ([0063], disclosing location beacon transmitting device may communicate a beacon (e.g., a location beacon) via RF communication signal. [0006], disclosing location beacon may be discovered and a unique identifier in the location beacon may be associated with a unique identifier in a control device beacon discovered from one or more control devices).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to receive unique identifies of lighting control device as taught by Baker to avoid disturbing other occupants. Identifiers transmitted through visible light communication can be noticed by occupants of the building/room and may cause disturbance. RF communication will not be noticed by other occupants, and thereby improving user experience.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No  20180212793) in view of Kaag (US Publication No. 20180254916) and Scholten (US Publication No. 20180344114)

For claim 12, modified Burger teaches: The method of claim 1,

geographical positioning. [0015], disclosing commissioning device can be configured to determine an absolute position, an orientation of the commissioning device, evaluate an output of the positioning sensor and/or is configured to associate the associated information with an absolute position. [0025], disclosing commissioning device in particular is configured with other sensors such as an orientation sensor, a sensor for obtaining a geographical information (GPS). As commissioning device determines its absolute geographical position, and position of building technology device is based on geographical positioning, the position has to be determined relative to the commissioning device and vice versa. Furthermore [0031], disclosing after the commissioning device determined its position, it can enter the position of the building technology device 3 in the plan (e.g. floor or building plan in which devices should be commissioned) based on the spatial the position and the spatial information of three dimensions contained in the images obtained by the optical sensor 2, therefore the 

the method further comprising using the measured distance to identify the lighting fixture as corresponding to a floor plan lighting fixture in the floor plan ([0030], disclosing the determined position of a building technology device can be matched to a position in a building or floor plan electronically available. [0042], disclosing when entering a room for taking an image of the building technology devices 3 with the commissioning device 1, on a digital map 8 the associated positions “pos” of the building technology devices 3 can be marked such that the image taken from the room can be associated with a digital building map. 0031], disclosing after the commissioning device determined its position, it can enter the position of the building technology device 3 in the plan (e.g. floor or building plan in which devices should be commissioned) based on the spatial the position and the spatial information of three dimensions contained in the images obtained by the optical sensor 2)

and wherein associating the unique identifier of the lighting control device with the floor plan identifier comprises storing an association between the unique identifier and the floor plan identifier in a memory of the autonomous mobile device ([0008], disclosing processing unit is configured to compute a spatial position of the building technology device by processing the produced spatial images and by evaluating the spatial information, wherein the at least one processing unit is configured to process the optical communication signals received from the building technology device in order to obtain 

Burger does not explicitly teach the distance to be measured “between two or more predefined objects”

Scholten teaches determining distance between objects ([0042], disclosing capturing images of environment and comparing the position of spatial objects or transition points on the images to determine the relative position of the dry vacuuming robot 100 within the environment. Determining relative position is measuring distance).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to measure distance relative to more than one object as taught by Scholten to improve position detection accuracy. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No.  20180212793) in view of Kaag (US Publication No. 20180254916) and Scholten (US Publication No. 20180344114) and Gajurel (US Publication No. 20140265863).



Burger does not teach: wherein the association is confirmed by user selection on the autonomous mobile device.

Gajurel teaches: wherein the association is confirmed by user selection on the mobile device ([0008-0009], disclosing power of electrical load is changed in a manner that indicates link address assigned to electrical ballast. [0032], disclosing user associates link address with ballast identifier. And association is performed via mobile device. [0005] and abstract, disclosing ballast identifier indicates ballast location i.e. location in the floor plan, and [0001], disclosing link address is assigned to each ballast to control it, hence link address is a unique identifier)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to have wherein the association is confirmed by user selection on the autonomous mobile device as taught by Gajurel to provide user an interface to observe, confirm and approve correct association. Thereby increasing efficiency of commissioning equipment. 

Claims 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No.  20180212793) in view of Kaag (US Publication No. 20180254916) in view of Bassa (US Publication No. 20190208979). 

For claim 17, Burger teaches:  A method of commissioning a lighting control system via a mobile device ([0002], disclosing a commissioning device for commissioning building technology devices (after their installation in a building) and in particular operating devices for lighting means and a method for operating the commissioning device. [0009], disclosing commissioning device can be a communication terminal, e.g. a Smartphone or tablet, hence mobile), the method comprising: 

capturing an image on a camera of the mobile device, wherein the image comprises a lighting fixture within the location ([0027] and figure 1, disclosing commissioning device comprising optical sensor and it observes building technology devices. And sensor hence can be a 3d camera with two or more lenses with a separate image sensor element or (digital or electronic) film frame for each lens); 

receiving a unique identifier of a lighting control device for controlling a lighting load in the lighting fixture ([0033], disclosing optical sensor 2 of the commissioning device 1 captures an image of the building technology devices 3 to be commissioned. The commissioning device 1 also processes optical communication signals 7 issued or generated by the building technology devices 3. [0019], disclosing processing unit processes the optical communication signals received from the building technology device in order to obtain information identifying the building technology device); 

determining a floor plan identifier that corresponds to the lighting fixture based on the position of the mobile device and a location of the lighting fixture with respect to the geographical positioning. [0015], disclosing commissioning device can be configured to determine an absolute position, an orientation of the commissioning device, evaluate an output of the positioning sensor and/or is configured to associate the associated information with an absolute position. [0025], disclosing commissioning device in particular is configured with other sensors such as an orientation sensor, a sensor for obtaining a geographical information (GPS). As commissioning device determines its absolute geographical position, and position of building technology device is based on geographical positioning, the position has to be determined relative to the commissioning device and vice versa. Furthermore [0031], disclosing after the commissioning device determined its position, it can enter the position of the building technology device 3 in the plan (e.g. floor or building plan in which devices should be commissioned) based on the spatial the position and the spatial information of three dimensions contained in the images obtained by the optical sensor 2, therefore the commissioning device determines its position and determines spatial position information of building technology device and enter it in floor plan); and 



Burger does not disclose: receiving, from a remote device, a command to move the autonomous mobile device to a position within a location; 

Bassa teaches: receiving, from a remote device, a command to move the autonomous mobile device to a position within a location ([0210], disclosing mobile cleaning robot receives instructions from mobile computing device to move to a position. Mobile computing device is remote device and [0142] disclosing cleaning robot navigate autonomously).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to integrate a remote device to command autonomous vehicle to move the autonomous mobile device to a position within a location as taught by Bassa to enable a user to specify a particular area/zone to perform commissioning operation. Modification allows commissioning operation to be 

Furthermore Burger teaches that commissioning device is mobile however does not disclose that the device is autonomous. 

Kaag teaches of an autonomous commissioning device ([0021], disclosing commissioning device is an autonomous vehicle).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to make the mobile commissioning device as an autonomous device as taught by Kaag to reduce manual interaction with the device.

For claim 19, modified Burger teaches: The method of claim 17, 

Burger further teaches: wherein the unique identifier of the lighting control device is received via visible light communication (VLC) signals ([0032], disclosing optical communication signals such as VLC (visual light communication) signals are used to send information by modulating in particular visual light by a lighting means of a building technology device).

For claim 22, modified Burger teaches: The method of claim 17,

Burger further teaches: further comprising sending a digital message comprising control instructions configured to control the lighting control device, and wherein the digital message comprises at least one of the unique identifier or the floor plan identifier ([0003], disclosing associating a physical position of an installed building technology device with a logical (e.g. bus or network) address thereof is an essential step during the installation and setup of an intelligent lighting system, for example a light management system. Although not explicitly recited that a message comprising control instructions are sent to control lighting control device, light management system has to send control instructions to lighting control device in order to control it, furthermore light management system has to utilize unique identifier to control desired lighting control device).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No  20180212793) in view of Kaag (US Publication No. 20180254916), Bassa (US Publication No. 20190208979) and Gajurel (US Publication No. 20140265863)

For clam 18, modified Burger teaches: The method of claim 17, 

Burger does not explicitly disclose: wherein determining the floor plan identifier comprises “selecting a floor plan identifier from a predefined list”.



It would have been obvious to one having ordinary skill in the before effective filing date of claimed invention to further modify art of Burger to associate a list for floor plan as taught by Gajurel to represent the floor plan in an easy to read order.

15.  	Claim 20 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burger (US Publication No. 20180212793) in view of Kaag (US Publication No. 20180254916) in view of Bassa (US Publication No. 20190208979) and Baker (US Publication No. 20170041886).

For claim 20, modified Burger teaches: The method of claim 17, 

Burger does not disclose: wherein determining the floor plan identifier comprises sending a request to the remote device to prompt a user to provide the floor plan identifier.

Baker teaches of user providing floor plan identifier through remote device ([0084], disclosing a user may enter a location (e.g., identified in a floorplan), discover the appropriate devices in the location, and store the discovered devices with an identifier of the location through graphical interface of network device 118 i.e. remote device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Burger to wherein determining the floor 

For claim 21, modified Burger teaches: The method of claim 17, 

Burger teaches of commissioning device to send RF signal ([0046], disclosing commissioning device 1 sends out e.g. a wireless or radio signal, which puts the building technology devices 3 receiving the signal into a commissioning mode in which they start emitting modulated light for optical communication)

However Burger does not disclose: wherein the unique identifier of the lighting control device is received via RF signals.

Baker teaches wherein the unique identifier of the lighting control device is received via RF signals ([0063], disclosing location beacon transmitting device may communicate a beacon (e.g., a location beacon) via RF communication signal. [0006], disclosing location beacon may be discovered and a unique identifier in the location beacon may be associated with a unique identifier in a control device beacon discovered from one or more control devices).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Burger to receive unique identifies of lighting .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664